Case 18-24070-GLT        Doc 314    Filed 03/19/20 Entered 03/19/20 15:09:09            Desc Main
                                   Document     Page 1 of 10


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           Bankruptcy No. 18-24070-GLT

  ONEJET, INC.,
                                                   Chapter 7
                        Debtor.
                                                   Related Doc. Nos.: 306, 307, 308,
  BOUSTEAD SECURITIES, LLC,                                           309, 310 & 312

                         Movant,                   Hearing Date: April 2, 2020
                                                   Response Deadline: March 19, 2020
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                        Respondent.

 RESPONSE IN OPPOSITION TO MOTION TO QUASH TRUSTEE’S SUBPOENA FOR
         RULE 2004 EXAMINATION AND DOCUMENT PRODUCTION
                    OF BOUSTEAD SECURITIES, LLC

        Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of OneJet, Inc.,

 by and through her undersigned counsel, files this Response in Opposition to Motion to Quash

 Trustee’s Subpoena for Rule 2004 Examination and Document Production of Boustead Securities,

 LLC (the “Response”), and in support thereof states as follows:

                                  JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

 proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409.
Case 18-24070-GLT        Doc 314     Filed 03/19/20 Entered 03/19/20 15:09:09               Desc Main
                                    Document     Page 2 of 10


                                    FACTUAL BACKGROUND

        2.      On the October 17, 2018, petitioning creditors filed an involuntary petition for relief

 under chapter 7 title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

 Code”) against OneJet, Inc. (the “Debtor”).

        3.      On November 13, 2018, the Court entered an order for relief [Doc. No. 28], granting

 the Petition against the Debtor.

        4.      On November 13, 2018, the Trustee was appointed to administer the estate of the

 Debtor.

        5.      On February 27, 2019, the Court entered an order authorizing the employment of

 the law firm of Bernstein-Burkley, P.C. as special counsel for the Trustee (“Special Counsel”).

        6.      A state court litigation was commenced by various parties (the “Plaintiffs”) against

 Matthew R. Maguire, Patrick Maguire, Boustead Securities, LLC (“Boustead”), Melvin Pirchesky,

 Robert Campbell, Robert Lewis and David Minnotte (collectively, the “Defendants”) in the Court

 of Common Pleas of Allegheny County Pennsylvania. The Plaintiffs are all individuals or entities

 that purchased stocks and/or notes of the Debtor.

        7.      The state court litigation was removed to this Court on June 27, 2019 under

 adversary proceeding no. 19-02134-GLT (the “Adversary Proceeding”). The Trustee is not a party

 to the Adversary Proceeding, either as plaintiff or defendant. As of the date of this Response, the

 Trustee has not taken any action to intervene or otherwise participate in the Adversary Proceeding.

        8.      On January 09, 2020, Special Counsel sent an email request to Boustead’s counsel,

 pursuant to local rule W.PA.LBR 2004-1, to arrange for an agreeable date, place, and time for an

 examination pursuant to Fed. R. Bankr. P. 2004.
Case 18-24070-GLT        Doc 314    Filed 03/19/20 Entered 03/19/20 15:09:09             Desc Main
                                   Document     Page 3 of 10


        9.      Boustead objected to the Trustee’s request for a Rule 2004 examination on the basis

 of the “Pending Proceeding Rule.” As more fully detailed below, Special Counsel advised

 Boustead that its position regarding the applicability of the Pending Proceeding rule is wrong.

        10.     On February 27, 2020, Boustead filed a Notice of Motion and Motion to Quash

 Trustee’s Subpoena for Rule 2004 Examination and Document Production of Boustead Securities,

 LLC (the “Motion”) [Doc. No. 306], Memorandum of Law in Support of Motion to Motion to

 Quash Trustee’s Subpoena for Rule 2004 Examination and Document Production (the

 “Memorandum of Law”) [Doc. No. 307], Affidavit of Andrew R. Shedlock, Esq. in Support of

 Motion to Motion to Quash Trustee’s Subpoena for Rule 2004 Examination and Document

 Production of Boustead Securities, LLC (the “Affidavit”) [Doc. No. 308], and proposed Order of

 Court [Doc. No. 309].

        11.     Pursuant to the Notice of Hearing and Response Deadline Regarding Motion of

 Boustead Securities, LLC to Quash Subpoena for Rule 2004 Examination, the deadline to file a

 response to the Motion is March 19, 2020.

                                           RESPONSE

        12.     Boustead’s Motion to Quash should be denied because the Pending Proceeding

 Rule does not apply under the circumstances presented here. Accordingly, the Trustee respectfully

 requests the entry of an order requiring a representative of Boustead to appear for a sworn

 examination pursuant to Rule 2004 of the Federal Rules Bankruptcy Procedure (the “Bankruptcy

 Rules”).

        A. The Pending Proceeding Rule is inapplicable to the Trustee’ 2004 Examination
           Request.
Case 18-24070-GLT         Doc 314     Filed 03/19/20 Entered 03/19/20 15:09:09              Desc Main
                                     Document     Page 4 of 10


        13.     Boustead erroneously, and perhaps disingenuously, attempts to broaden the scope

 of the Pending Proceeding Rule to a third party that is clearly not involved in the pending

 Adversary Proceeding.

        14.     The courts in the Third Circuit, as well as various courts outside of this jurisdiction,

 have recognized that the Pending Proceeding Rule is only applicable to parties jointly involved in

 pending litigation.

        15.     “The ‘pending proceeding’ rule is predicated on there actually being a pending

 action involving the two parties.” In re Wash. Mut., Inc., 408 BR 45, 53 (Bankr D Del 2009).

        16.     “The pending proceeding rule imposes a potential restraint upon a litigant's ability

 to conduct an examination. However, with respect to a trustee, the rule's application arises only in

 those instances where the trustee is already a party to an adversary proceeding or contested matter

 involving the parties that he seeks to examine under Bankruptcy Rule 2004. In re Nat'l Risk

 Assessment, Inc., 547 B.R. 63, 66, 2016 Bankr. LEXIS 811, 5, 62 Bankr. Ct. Dec. 93. The Pending

 Proceeding Rule will not prevent the Trustee from executing a 2004 Examination in the absence

 of a pending litigation involving the Trustee as an actual litigant. Id.

        17.     “The text of Rule 2004 provides no basis for a Pending Proceeding Rule, rather it

 is a court-created doctrine. A Rule 2004 exam serves a standalone purpose apart from pending

 adversary proceedings or other litigation because it allows parties in interest to investigate the

 debtor and discovery information and/or assets that will further the administration of the case or

 lead to objections or exceptions to the debtor's discharge.” In re Wade, No. 13-21432-K, 2014

 Bankr LEXIS 5366, at 10-11 (Bankr WD Tenn July 31, 2014). Accordingly, the bankruptcy court

 holds discretion on whether to permit a Rule 2004 examination. Id.
Case 18-24070-GLT          Doc 314     Filed 03/19/20 Entered 03/19/20 15:09:09            Desc Main
                                      Document     Page 5 of 10


         18.     Boustead’s assertion that the Pending Proceeding Rule is applicable to the Trustee’s

 2004 Examination Request is clearly without merit and unsupported by case law.

         19.     It is abundantly clear that the Pending Proceeding Rule is applicable only to parties

 already involved in a pending litigation.

         20.     “The primary concern of courts is the use of Rule 2004 examinations to circumvent

 the safeguards and protections of the Federal Rules of Civil Procedure. Yet aggressive application

 of the ‘pending proceeding’ rule may prevent legitimate Rule 2004 examinations on matters

 wholly unrelated to the pending proceeding, thereby interfering with the trustee's fiduciary duty to

 maximize estate assets.” In re Wash. Mut., Inc., 408 BR 45, 51 (Bankr D Del 2009) (internal

 citation omitted).

         21.     The Delaware Bankruptcy Court recognizes that a Rule 2004 Examination may be

 inappropriate “where the party requesting the Rule 2004 examination could benefit their pending

 litigation.” Id. at 50. That is clearly not a concern in the Motion before this Court, as the Trustee

 is not involved in the Adversary Proceeding and is simply attempting to fulfill her fiduciary duty

 to investigate the assets of the estate for the benefit of all creditors.

         22.     The requirement of privity is vastly recognized by many jurisdictions. See e.g. In

 re Int'l Fibercom, 283 BR 290, 292 (Bankr D Ariz 2002)(“when the Rule 2004 examination relates

 not to the pending adversary litigation, but to another matter, the “pending proceeding” rule does

 not apply.”); In re SunEdison, Inc., 572 BR 482, 490 (Bankr SDNY 2017)( finding that the pending

 proceeding rule did not apply to the Debtors because the Debtors were not parties to the pending

 state court action.)

         23.     Boustead suggested in its Memorandum of Law that the Trustee’s Rule 2004

 document requests are “remarkably” similar to the discovery requests served by the Plaintiffs in
Case 18-24070-GLT        Doc 314      Filed 03/19/20 Entered 03/19/20 15:09:09           Desc Main
                                     Document     Page 6 of 10


 the Adversary Proceeding. The Trustee’s document requests are not worded at all similarly to the

 Plaintiffs. However, to the extent that there is any arguable overlap between their requests, that

 certainly is not remarkable.

        24.     The Trustee’s document requests contracts, communications and financial

 information relative to the business relationship between Boustead and the Debtor.          These

 materials are the typical information necessary for the Trustee to conduct a thorough investigation

 into the Debtors’ finances and to assess potential causes of action under chapter 5 of the

 Bankruptcy Code.

        25.     The Trustee is acting independently of any creditor, through Special Counsel, to

 comply with the requirements of the Bankruptcy Code and any and all actions taken to discover

 potential assets of the estate are within the authority provided to her by the Bankruptcy Code,

 subject to this Court’s approval.

        26.     Boustead’s interpretation of the applicable of the Pending Proceeding Rule is

 undoubtedly beyond the scope intended by the bankruptcy courts.

        27.     Allowing the Pending Proceeding Rule to apply to non-litigant third parties would

 irreparably harm all bankruptcy estates as it would prevent trustees from investigating potential

 causes of actions until after the resolution of unrelated pending adversary proceedings. Such an

 absurd result is simply not contemplated by any legal authority cited by Boustead and cannot be

 what the drafters of Rule 2004 intended.

        28.     A relevant inquiry in determining the applicability of the Pending Proceeding Rule

 is to determine “whether [the party's] primary purpose in the Rule 2004 examination/production

 is to further the administration of the bankruptcy case” or aid pending litigation. In re Braxton,

 No. 09-08876-8-RDD, 2014 Bankr LEXIS 3516, at *18-20 (Bankr EDNC Aug. 20, 2014).
Case 18-24070-GLT        Doc 314     Filed 03/19/20 Entered 03/19/20 15:09:09             Desc Main
                                    Document     Page 7 of 10


          29.   Given that the Trustee is not a party to the Adversary Proceeding and the causes of

 action asserted by the Plaintiffs are distinct from the general causes of actions held by the

 bankruptcy estate, the Rule 2004 examination request served on Boustead is strictly for the benefit

 of the administration of the bankruptcy estate.

          30.   Based on legal authority cited herein, the Trustee respectfully requests that

 Boustead’s Motion to Quash be denied and an order be entered requiring a representative of

 Boustead to submit to a sworn examination under Rule 2004 within three weeks of the date of said

 order.

          B. The Discovery Stay in the Adversary Proceeding does not bar the Trustee from
             seeking discovery in the Bankruptcy Case

          31.   Boustead further attempts to thwart the Trustee’s effort to conduct a Rule 2004

 examination on the basis the Court ordered a discovery stay in the Adversary Proceeding.

          32.   On September 26, 2019, the Court entered a Modified order Staying All Discovery

 (the “Stay Order”) [Doc. No. 198].

          33.   The Stay Order specifically grants the relief requested by Boustead in its Motion to

 Stay all Discovery Pending the Determination of Defendants’ Motion to Dismiss Plaintiffs Woody

 Partners, et al.’s (the “Motion to Stay Discovery”) [Doc. No. 95].

          34.   In its Motion to Stay Discovery, Boustead argued that discovery pertaining to the

 adversary proceeding would be present an undue burden given that its Motion to Dismiss the

 Complaint was still pending and might result in Boustead’s dismissal from the case. Boustead

 further argued that the Plaintiffs would not be prejudiced because the parties would equally benefit

 from avoiding unnecessary cost and legal fees.
Case 18-24070-GLT         Doc 314    Filed 03/19/20 Entered 03/19/20 15:09:09               Desc Main
                                    Document     Page 8 of 10


        35.     Boustead once again inappropriately attempts to broaden the scope of the

 Adversary Proceeding, and an Order entered in that litigation, to impede the administration of the

 bankruptcy case.

        36.     It is very clear from the Stay Order, that such stay is applicable only to the

 Adversary Proceeding as the basis for the stay is the pending determination of whether the

 complaint should be dismissed. Boustead cannot use such stay provided therein as an absolute

 safeguard to avoid discovery from third parties in the bankruptcy case.

        37.     As the Trustee is not a party to the Adversary Proceeding, the Trustee did not have

 an opportunity to respond to the Motion to Stay Discovery. It is inconceivable that she would be

 barred from seeking discovery from Boustead on the basis of an order entered in proceeding she

 was is not a party to.

        38.     Enforcing the discovery stay on the Trustee would cause irreparable harm to the

 bankruptcy estate as it would prevent the Trustee from fulfilling her fiduciary duty under the

 Bankruptcy Code.

        39.     “A trustee in bankruptcy, under the Act and the Code, is under a duty to maximize

 the realization of estate liquidation. To that end a trustee must marshal the estate's assets and, if

 necessary to achieve that end, institute all necessary litigation. When a trustee takes over a Chapter

 7 case, the trustee must learn quickly about the debtor entity. One of the original purposes of the

 2004 examination was to assist the trustee in this endeavor.” In re Drexel Burnham Lambert Grp.,

 123 BR 702, 708 (Bankr SDNY 1991).

        40.     The Trustee believes and therefore avers that the Stay Order is only applicable to

 the Adversary Proceeding and therefore it should not act as a bar to the Trustee’s Rule 2004

 examination request.
Case 18-24070-GLT         Doc 314     Filed 03/19/20 Entered 03/19/20 15:09:09               Desc Main
                                     Document     Page 9 of 10


        41.     With respect to the location of the proposed Rule 2004 examination, the Trustee

 will conduct said examination at a mutually-agreeable location within 100 miles of the

 representative’s office address.

                                       RELIEF REQUESTED

        42.     The Trustee respectfully request that Boustead’s Motion be denied its entirety and

 an Order be entered requiring a representative of Boustead to submit to a sworn examination under

 Rule 2004 within three weeks of the date of said Order.

        43.     Given Boustead’s premature motion seeking to quash the Trustee’ request for Rule

 2004 Examination, the Trustee did not have an opportunity to file a motion to compel examination

 pursuant to the W.PA.LBR 2004-1(e).

        44.     Bankruptcy Rule 2004(a) provides that on the “motion of any party in interest, the

 court may order the examination of any entity.” Fed. R. Bankr. P. 2004(a). Bankruptcy Rule

 2004(b) provides that an examination under the Rule may relate to “the acts, conduct, or property

 or to the liabilities and financial condition of the debtor, or to any matter which may affect the

 administration of the debtor’s estate . . . .” Fed. R. Bankr. P. 2004(b).

        45.     Discovery under Bankruptcy Rule 2004 includes within its scope, inter alia, any

 matter that may relate to the property and assets of the estate; the financial condition of the debtor;

 and any matter that may affect the administration of a debtor’s estate. See Fed. R. Bankr. P.

 2004(b); see also In re Teleglobe Commc’ns Corp., 493 F.3d 345, 354 n.6 (3d Cir. 2007)

        46.     “The purpose of the examination is to enable the trustee to discover the nature and

 extent of the bankruptcy estate.” In re Wash. Mut., Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009).

        47.     Pursuant to Rule 2004(c), an examination may be conducted “within or without the

 district in which the case is pending”. Fed. R. Bankr. P. 2004(c).
Case 18-24070-GLT        Doc 314     Filed 03/19/20 Entered 03/19/20 15:09:09             Desc Main
                                   Document      Page 10 of 10


        48.     Therefore, examination under Rule 2004(b) may include within the scope, among

 other things: any matter which may relate to the property and assets of the estate; the financial

 condition of the debtor; any matter which may affect the administration of the estate.

        49.     A third party who can be shown to have a relationship with the debtor may be

 subject to a Rule 2004 examination. See In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y.

 1993), aff’d, 17 F.3d 600 (2d Cir. 1994).

        50.     Upon information and belief, the Trustee asserts that Boustead’s substantial

 relationship with the Debtor provides sufficient grounds to subject Boustead to a Rule 2004

 Examination. The Trustee believes that conducting such examination will allow the Trustee to gain

 a better understanding of the Debtor’s bankruptcy estate and potential causes of actions.

        WHEREFORE, the Trustee respectfully request that Boustead’s Motion to Quash be

 denied its entirety and an Order be entered requiring a representative of Boustead to submit to a

 sworn examination under Rule 2004 within three weeks of the date of said Order.

 Dated: March 19, 2020                                Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.

                                                      By: /s/ Keila Estevez
                                                      Keila Estevez, Esq. (PA I.D.: 324601)
                                                      John J. Richardson, Esq. (PA I.D.: 86045)
                                                      707 Grant Street
                                                      Suite 2200, Gulf Tower
                                                      Pittsburgh, PA 15219
                                                      Phone: (412) 456-8100
                                                      Fax: (412) 456-8135
                                                      Email: kestevez@bernsteinlaw.com


                                                      Special Counsel for Trustee
